Citation Nr: 0707860	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  00-14 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bladder 
dysfunction. 

2.  Entitlement to service connection for a bowel 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from June 1972 to 
January 1980. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for bladder incontinence and for 
bowel incontinence. 

In November 2005, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


REMAND

In the opinion of the Board, additional development is 
necessary. 

In a November 2005 remand, the Board discussed the 
conflicting medical opinions offered by VA examiners in March 
2003 and June 2004.  The veteran's representative also 
discussed this evidence in a January 2007 brief.  The report 
of the June 2004 medical examination is no longer in the 
claims file and was not cited by the RO as evidence 
considered in a March 2005 rating decision or in supplemental 
statements of the case in March 2005 and July 2006.  Since 
the VA examiner was quoted by the Board as stating that the 
veteran's urinary incontinence was because of the progressive 
nature of his [service-connected] spine disease, the Board 
must review the full report to decide the claims.  

In the March 2005 statement of the case, the RO also 
considered medical examinations from VAMC Gainesville, 
Florida conducted on July 31, 2004, and on August 3, 2004.  
Reports of those examinations and associated test results are 
also no longer in the claims file.  Because they may be 
relevant, and are necessary to decide the claims, those 
reports should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the reports and 
associated test results of all VA 
examinations of the veteran in June 2004, 
July 2004, and August 2004.  Associate 
all records with the claims file. 

2.  Then, readjudicate the claim for 
service connection for bladder and for 
bowel incontinence.  If the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, return the case to the Board 
as appropriate

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

